                 Case 20-23346-PDR         Doc 17    Filed 12/07/20     Page 1 of 25




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION
                                     www.flsb.uscourts.gov

In re:

TAMARAC 10200, LLC and                                 Case No. ____________________
UNIPHARMA, LLC,                                        Case No. ____________________

         Debtors1.                                     Chapter 11 Cases
                                                       (Joint Administration Pending)
___________________________________/

     DEBTOR’S EMERGENCY MOTION FOR (A) AUTHORITY, ON AN INTERIM
    AND FINAL BASIS, TO (I) MAINTAIN BANK ACCOUNTS AND TO CONTINUE
    TO USE EXISTING BUSINESS FORMS AND CHECKS, AND (II) CONTINUE TO
       USE EXISTING CASH MANAGEMENT SYSTEM, AND (B) WAIVER OF
              CERTAIN INVESTMENT AND DEPOSIT GUIDELINES
                         (Emergency Hearing Requested)

                                Statement of Exigent Circumstances

             The Debtors respectfully request that the Court conduct a hearing on this
             Motion within two business days of the Petition Date (as defined herein),
             consistent with Local Rule 9013-1(F). The Debtors maintain a number of bank
             accounts. The United States Trustee Guidelines require the closing of all pre-
             petition bank accounts and the establishment of new DIP accounts. Changing
             the Debtors’ existing bank accounts and business forms at this critical juncture
             in these cases would severely disrupt the Debtors’ cash management system and
             adversely affect the Debtors’ business operations. Section 345 of the
             Bankruptcy Code also imposes investment guidelines on debtors. The Debtors
             are also requesting a waiver of the requirements of Section 345. Additionally,
             the Debtors respectfully request that the Court waive the provisions of Local
             Rule 9075-1(B), which requires an affirmative statement that a bona fide effort
             was made in order to resolve the issues raised in this Motion, as the relief
             requested herein is urgent in nature and does not lend itself to advance
             resolution.

         Tamarac 10200, LLC (“Tamarac”) and Unipharma, LLC (“Unipharma”, and together

with Tamarac, collectively, the “Debtors”), by and through their proposed undersigned counsel,

seek the entry of orders, on an interim and final basis, (a) authorizing (i) the continued use of the



10136446-6
                Case 20-23346-PDR             Doc 17       Filed 12/07/20       Page 2 of 25




Debtors’ existing Bank Accounts (as defined herein) and continued use of existing Business

Forms (as defined herein) and checks, and (ii) the continued use of the existing Cash

Management System (as defined herein); (b) waiving investment and deposit guidelines of

Section 345 of the Bankruptcy Code, 11 U.S.C. §§ 101, et seq., and those guidelines

promulgated by the Office of the United States Trustee (the “Guidelines”);2 and (c) providing

any additional relief required in order to effectuate the foregoing. In support of this Motion, the

Debtors rely upon the Declaration of Neil F. Luria in Support of Chapter 11 Petitions and First

Day Pleadings (the “First Day Declaration”) filed on the Petition Date (as defined below), and

respectfully state as follows:

                                                 Jurisdiction

         1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.      Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.      The statutory predicates for the relief requested herein are sections 105(a), 345(b)

and 363(c) of Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), rules

6003 and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and

Rules 9013-1(F) and (J) of the Local Bankruptcy Rules for the Southern District of Florida (the

“Local Rules”).



1
  The last four digits of each Debtor’s federal tax identification number are Tamarac 10200, LLC (2050) and
Unipharma, LLC (8962). The address of the Debtors is 10200 N.W. 67th Street, Tamarac, FL 33321.
2
   The Guidelines were issued in order to assist the U.S. Trustee in supervising the administration of chapter 11
cases. Such Guidelines require chapter 11 debtors to, among other things:
    a. close all existing bank accounts and open new accounts which must be designated debtor-in-possession
bank accounts;
    b. establish and maintain separate debtor-in-possession accounts for the payment of payroll, taxes and
operating expenses; and
    c. obtain and utilize new checks for all debtor-in-possession accounts which bear the designation “Debtor-in-
Possession” and contain certain other information related to the chapter 11 case.
                                                       2
10136446-6
               Case 20-23346-PDR         Doc 17       Filed 12/07/20       Page 3 of 25




                                            Background

         4.     On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under Chapter 11 of the Bankruptcy Code.

         5.     The Debtors are operating their businesses and managing their affairs as a

debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         6.     For a detailed description of the Debtors and their operations, the Debtors

respectfully refer the Court and parties in interest to the First Day Declaration.

                                         Relief Requested

         7.     By this Motion, the Debtors seek the entry of an order substantially in the form

attached hereto as Exhibit “B”: (a) authorizing (i) the continued use of the Debtors’ existing

Bank Accounts and continued use of existing Business Forms and checks, (ii) the continued use

of the existing Cash Management System; (b) a limited waiver of the investment and deposit

guidelines of Section 345 of the Bankruptcy Code and the United States Trustee’s Guidelines;

and (c) additional relief required in order to effectuate the foregoing.

         8.     The relief requested herein will help ensure the Debtors’ smooth transition into

Chapter 11 and avoid the possible disruptions and distractions that could otherwise divert the

Debtors’ attention from more pressing matters during the initial days of these Chapter 11 cases.

              The Debtors’ Existing Bank Accounts and Cash Management System

         9.     Prior to the commencement of these Chapter 11 cases, and in the ordinary course

of their business, the Debtors used a Cash Management System which permits the efficient

collection, transfer, and disbursement of funds generated on a daily basis from their operations

(the “Cash Management System”) comprised of four (4) bank accounts (each a “Bank Account”

and collectively, the “Bank Accounts”); two of these accounts are Operating Accounts, one in

                                                  3
10136446-6
                Case 20-23346-PDR              Doc 17       Filed 12/07/20       Page 4 of 25




the name of each of the Debtors (the “Tamarac Operating Account” and “Unipharma Operating

Account”). The third account, held by Unipharma, is used to fund the Unipharma Operating

Account (the “Funding Account”).3 The fourth account was used to provide operating capital to

Unipharma, as needed (the “Advisory Fee Funding Account”).4

         10.          The Debtors maintain the Tamarac Operating Account and Unipharma

Operating Account at JPMorgan Chase. Unipharma maintains the Funding Account and

Advisory Fee Funding Account at Morgan Stanley Smith Barney (“Morgan Stanley”).

         11.     Central to the Cash Management System is financing provided by NHTV that is

utilized by Unipharma to fund its business operations.

         12.     Attached to this Motion as Exhibit “A” is an exhibit listing (a) the names of the

pre-petition bank accounts which the Debtors seek to maintain post-petition; (b) the types of

accounts sought to be maintained; (c) the amount on deposit in each of the accounts as of the

date preceding the Petition Date; and (d) whether the depository is an authorized depository

pursuant to 11 U.S.C. § 345(b). The Debtors respectfully request authority to maintain their

existing Bank Accounts and Cash Management System in accordance with their usual and

customary practices, subject to certain modifications as set forth herein, to ensure a smooth

transition into Chapter 11 with minimal disruption to operations.

         13.     The Debtors’ existing Bank Accounts function smoothly and permit the efficient

collections and disbursements of cash for the benefit of the Debtors and all parties in interest.


3
  When Unipharma needed funds for operating capital, it provided written notice to NHTV ULM Holdings, LLC
(“NHTV”), Unipharma’s lender, and monies were wired from the Funding Account to the Unipharma Operating
Account. Due to a Deposit Account Control Agreement (DACA) dated as of August 1, 2019, between NHTV and
Unipharma, the title of the Funding Account is “NHTV ULM Holdings, LLC Sec Pty FBO Unipharma LLC,”
however, the existence of the DACA does not change the fact that Unipharma is the beneficial owner or holder of
the funds in the Funding Account.
4
  Specifically, the Advisory Fee Funding Account is used to pay advisory fees related to the Funding Account; funds
are wired from the Unipharma Operating Account to fund the advisory fees.
                                                        4
10136446-6
                 Case 20-23346-PDR         Doc 17       Filed 12/07/20   Page 5 of 25




The Debtors’ transition into Chapter 11 will be significantly less disruptive if the Bank Accounts

are maintained following the commencement of these cases with the same account numbers.

The Debtors further request authority to deposit funds in and withdraw funds from all such

accounts postpetition, subject to the same access rights and limitations existing prior to the

Petition Date, including, but not limited to, check, wire, transfers, ACH, electronic funds

transfers and other debits and to treat the Bank Accounts for all purposes as debtors in possession

accounts.

         14.      The Debtors’ operations require the Cash Management System to continue during

the pendency of the Chapter 11 cases. If the Debtors were required to create and implement a

new cash management system, their operations would be severely disrupted, which would have

an adverse impact on the Debtors’ ability to undertake the proposed sales process. Further, the

establishment of new cash accounts and a new collection and disbursement system would result

in substantial additional costs to the Debtors’ bankruptcy estates. Accordingly, the Debtor

submit that the maintenance of the existing Cash Management System is essential and in the best

interests of all creditors and other parties in interest.

                     Maintenance of the Debtor’s Existing Bank Accounts,
               Cash Management System, Checks, and Business Forms is Warranted

A.       Waiver of Guidelines.

         15.         By this Motion, the Debtors seek a waiver of certain operating Guidelines

established by the Office of the United States Trustee. For example, the Office of the United

States Trustee has established certain operating Guidelines for debtors in possession in order to

supervise the administration of Chapter 11 cases. These Guidelines require Chapter 11 debtors

to, among other things, (i) close all existing bank accounts, (ii) open new debtor in possession

(“DIP”) bank accounts in certain financial institutions designated as authorized depositories by
                                                    5
10136446-6
                Case 20-23346-PDR             Doc 17       Filed 12/07/20       Page 6 of 25




the U.S. Trustee, (iii) establish one DIP account for all estate monies required for the payment of

taxes (including payroll taxes), (iv) maintain a separate DIP account for cash collateral, and (v)

obtain checks for all DIP accounts that bear the designation, “debtor in possession,” the

bankruptcy case number, and the type of account.5 The Guidelines also require debtors to close

their books and records as of the petition date and to open new books and records. These

requirements are designed to provide a clear line of demarcation between pre-petition and post-

petition transactions and operations and to prevent the inadvertent post-petition payment of pre-

petition claims. Through this Motion, the Debtors seek relief from these requirements.

B.       Books & Records.

         16.         The Debtors seek a waiver of the requirement that they open a new set of

books and records as of the Petition Date. The Debtors respectfully submit that opening a new

set of books and records would create unnecessary administrative burdens and hardship and

would cause unnecessary expense, utilization of resources, and delay. With the use of computer

technology, it is now easy to differentiate between pre- and post-petition transactions by date.

The Debtors, in the ordinary course of their businesses, use many checks, invoices, stationery,

and other Business Forms. By virtue of the nature and scope of the businesses in which the

Debtors are engaged and the numerous other parties with whom the Debtors deal, the Debtors

need to use their existing Business Forms without alteration or change. A substantial amount of

time and expense would be required in order to print new checks and other business forms.

Fulfillment of the requirement would likely delay payment of post-petition claims and negatively



5
 Local Rule 2081-1(C)(1), effective December 1, 2020, provides that “[t]he operation of a business by a debtor-in-
possession in cases filed under chapter 11 will be facilitated by the entry of an order authorizing the debtor-in-
possession to…substitute debtor-in-possession bank account for pre-petition bank accounts….” The Debtors seek a
waiver of Local Rule 2081-1(C)(1) to the extent it requires them to close existing bank accounts and open DIP bank
accounts.
                                                       6
10136446-6
               Case 20-23346-PDR        Doc 17      Filed 12/07/20    Page 7 of 25




affect operations. Accordingly, the Debtors respectfully request that they be authorized to

continue to use their existing Business Forms and to maintain their existing business records.

C.       Request for Waiver of Section 345 Deposit Guidelines.

         17.       By this Motion, the Debtors seek a waiver of the deposit guidelines set forth

in section 345(b) of the Bankruptcy Code to permit the Debtors to maintain their existing Bank

Accounts and Cash Management System. Section 345(b) of the Bankruptcy Code sets forth

specific requirements for deposits or investments that are not “insured or guaranteed by the

United States or by a department, agency, or instrumentality of the United States … or backed by

the full faith and credit of the United States…” 11 U.S.C. § 345(b). For such deposits or

investments, Section 345(b) requires, from the entity with which the money is deposited or

invested, a bond in favor of the United States secured by the undertaking of a surety, or, in the

alternative, a deposit of securities of the kind specified in section 9303 of title 31. These

requirements may be waived by the Court “for cause.”

         18.       Because of the nature of the Debtors’ cases, and the nature, extent, and

complexity of the Debtors’ operations, which include sales to customers nationally and

internationally, the Debtors seek a waiver of the requirements of the Office of the United States

Trustee and Section 345 of the Bankruptcy Code. The benefits of imposing the requirements of

the Office of the United States Trustee in these cases are outweighed by the cost and disruption

of opening new accounts, obtaining new check stock, manually preparing checks until the new

check stock arrives, and the like.

         19.       Likewise, “cause” exists to waive the requirements of Section 345. The

Debtors believe that the banks at which they maintain their accounts are financially stable

banking institutions and FDIC insured. JPMorgan Chase is a depository authorized in the

                                                7
10136446-6
               Case 20-23346-PDR         Doc 17     Filed 12/07/20     Page 8 of 25




Southern District of Florida pursuant to 11 U.S.C. § 345(b). Morgan Stanley is not an approved

depository in this district; however, the Debtors submit that, because it is a financially stable

banking institution and FDIC insured, the fact that Morgan Stanley is not an approved depository

in this district should not preclude maintaining an account there. Additionally, as explained

above, the Debtors’ Bank Accounts comprise an established Cash Management System that the

Debtors need to maintain in order to ensure that collections and disbursements from the Bank

Accounts are not disrupted. The Debtors will note, in their respective records, the date and times

each of the Chapter 11 petitions were filed, and the records will reflect each post-petition receipt

and disbursement. Therefore, a waiver of the section 345 deposit guidelines would not pose a

risk to the Debtors’ estates nor their creditors. Accordingly, the Debtors request that their

existing accounts be deemed debtor-in-possession accounts, and that their maintenance and

continued use be authorized.

D.       Request for Authorization to Maintain Existing Business Forms.

         20.       The Debtors also seek authority to continue to use their pre-petition Business

Forms, including, but not limited to, correspondence, checks, letterhead, purchase orders,

invoices, etc. (collectively, the “Business Forms”), without reference to their status as debtors in

possession. Changing correspondence and business forms would be unnecessary and

burdensome, expensive and disruptive. Given the nature and scope of the Debtors’ operations,

and the numerous employees, customers, suppliers of goods and services, and others with whom

the Debtors transacts business, it is imperative that the Debtors be permitted to continue to use

their existing Business Forms without change.

         21.       Authorization to use the Business Forms will facilitate smooth and orderly

Chapter 11 cases, minimize the disruption of the Debtors’ business affairs (without violating the

                                                8
10136446-6
               Case 20-23346-PDR        Doc 17      Filed 12/07/20    Page 9 of 25




requirements of, or the policies underlying, the Bankruptcy Code), and enable the Debtors to

more effectively and expeditiously restructure. Vendors doing business with the Debtors will

likely be aware of the Debtors’ status as debtors-in-possession as a result of receipt of notice of

the commencement of these Chapter 11 cases. The Debtors accordingly request that they be

authorized to use their existing Business Forms without being required to label each with the

“debtor in possession” identifier.

                                      Authority for Relief

         22.       The Debtors should be authorized to continue to use their existing Bank

Accounts and Cash Management System. The Debtors will work closely with each depository

institution at which a Bank Account is held to ensure that appropriate procedures are in place so

that checks issued prior to the Petition Date, but presented after the Petition Date, will not be

honored absent approval from the Court. The Debtors will also maintain records of all transfers

within the Cash Management System so that all transfers and transactions will be documented in

their books and records to the same extent such information was maintained by the Debtors prior

to the Petition Date.

         23.       Permitting the Debtors to use their existing Bank Accounts and Cash

Management System is in the best interests of the Debtors’ estates and their creditors and other

interested parties. To require the Debtors to use new accounts would be disruptive to their

businesses, as it will detract from the focus to maximize the value of their assets and recoveries

for all of their stakeholders. Moreover, having to open new accounts as of the Petition Date

would unnecessarily distract the Debtors’ key accounting and financial personnel, whose efforts

are more appropriately focused on assisting with the orderly repositioning of the Debtors’ assets.

Furthermore, any delays or disruption in the payment of wages and other employee-related

                                                9
10136446-6
               Case 20-23346-PDR       Doc 17     Filed 12/07/20    Page 10 of 25




expenses resulting from changing Bank Accounts would erode employee morale at this critical

time and would cause the Debtors’ employees to suffer hardship. This, in turn, could result in

their departure, an outcome which would severely hamper the Debtors’ efforts to dispose of their

assets at top value.

         24.    Conversely, maintenance of the Debtors’ pre-petition Bank Accounts and Cash

Management System would avoid delays in the payment of necessary expenses, such as payroll,

and will ensure a smooth transition into Chapter 11 without the inconvenience, cost, confusion

and delay associated with transferring cash management operations to new accounts.           By

allowing the continued use of their existing Bank Accounts and Cash Management System, the

Debtors will have the unimpeded cash flow necessary for the maintenance of their operations.

Accordingly, the Debtors respectfully request authorization to maintain their Bank Accounts and

Cash Management System in the ordinary course of their business, provided that no pre-petition

checks, drafts, wire transfers, or other forms of tender that have not yet cleared the relevant

drawee bank as of the Petition Date will not be honored unless authorized by separate order of

this Court.

         25.    The Debtors also request authority to preserve various reporting and accounting

mechanisms, such as signatory authorizations and accounting systems central to the maintenance

of the Bank Accounts.      The interruption or termination of such reporting and accounting

mechanisms would undermine the utility of the Bank Accounts. In accordance with existing

practices, the Debtors will maintain strict records of all receipts and disbursements from the

Bank Accounts during the pendency of these Chapter 11 cases and will ensure that their records

properly distinguish between pre- and post-petition transactions.




                                                10
10136446-6
               Case 20-23346-PDR       Doc 17     Filed 12/07/20     Page 11 of 25




         26.    The Debtors’ continued ordinary course use of their Cash Management System is

consistent with section 363(c)(1) of the Bankruptcy Code, which allows a debtor in possession to

“use property of the estate in the ordinary course of business.” In re Charter Co., 778 F.2d 617,

621 (11th Cir. 1985). Courts have long recognized that strict enforcement of bank account

closing requirements does not serve the purposes of Chapter 11. See In re Columbia Gas

Systems, Inc., 136 B.R. 930, 934 (Bankr. D. Del. 1992) (noting that an integrated cash

management system “allows efficient utilization of cash resources and recognizes the

impracticalities of maintaining separate cash accounts for the many different purposes that

require cash”), aff’d in part & rev’d in part, 997 F.2d 1039 (3d Cir. 1993), cert. denied, 114 S.

Ct. 1050 (1994); see also In re Southmark Corp., 49 F.3d 1111, 1113-1114 (5th Cir. 1995) (cash

management system allows debtor “to administer more efficiently and effectively its financial

operations and assets”).

         27.    The Debtors’ continued ordinary course use of their Cash Management System

granting a limited waiver of the deposit guidelines set forth in section 345 of the Bankruptcy

Code and the U.S. Trustee’s Guidelines is also consistent with section 105 of the Bankruptcy

Code. Section 105(a) is intended “to assure the bankruptcy courts power to take whatever action

is appropriate or necessary in aid of the exercise of their jurisdiction.” 2 COLLIER            ON

BANKRUPTCY ¶ 105.01 (16th ed. 2014). The relief requested in this Motion is necessary to

preserve business continuity and to lessen the likelihood of disruption to the Debtors’ operations

and is in the best interests of the Debtors’ creditors. The Debtors respectfully submit that relief

under section 105(a) is warranted under these circumstances.

         28.    The Debtors should also be granted authority to maintain their existing Bank

Accounts. As set forth above, the U.S. Trustee has established certain operating Guidelines for

                                                11
10136446-6
               Case 20-23346-PDR        Doc 17     Filed 12/07/20     Page 12 of 25




debtors in possession to supervise the administration of Chapter 11 cases. The Debtors seek a

waiver of the U.S. Trustee’s Guidelines that the pre-petition Bank Accounts be closed and that

new post-petition bank accounts be opened. Subject to a prohibition against honoring pre-

petition checks without specific authorization from this Court, the Debtors request that the pre-

petition Bank Accounts be deemed to be debtor in possession accounts, and that their

maintenance and continued use, in the same manner and with the same account numbers, styles,

and document forms as those employed during the pre-petition period, be authorized. The

Debtors represent that if the relief requested in this Motion is granted, it will not pay, and their

banks will be directed not to pay, any debts incurred before the Petition Date, other than as

authorized by this Court.

         29.    The Debtors should be granted further relief from the Guidelines to the extent that

they require the Debtors to make all disbursements by check. In particular, the Guidelines

require that all receipts and all disbursements of estate funds be by check with a notation

representing the reason for the disbursement.         Considering the complexity of the Debtors’

operations, the Debtors must conduct transactions by debit, wire, or ACH payments and other

similar methods. In addition, the Debtors receive a portion of their customer receipts from credit

card purchases through ACH payments from credit card companies. To deny the Debtors the

opportunity to conduct transactions by debit, wire or ACH payments or other similar methods

would interfere with the Debtors’ performance of their contracts and unnecessarily disrupt the

Debtors’ business operations, as well as create additional costs to the Debtors.

         30.       Without the relief requested in this Motion, the Debtors’ business operations

will suffer adverse consequences, due to the nature and complexity of those operations.




                                                 12
10136446-6
               Case 20-23346-PDR       Doc 17     Filed 12/07/20     Page 13 of 25




Accordingly, the Debtors request that the Court enter an order granting the relief requested in

this Motion.

         31.    Extensive authority supports the relief the Debtors seek in the Motion. In other

Chapter 11 cases, courts have recognized that strict enforcement of requirements of the United

States Trustee Guidelines and section 345(b) of the Bankruptcy Code often do not serve the

purposes of large, complex Chapter 11 cases. Accordingly, courts in this District and elsewhere

have often granted relief from these requirements and replaced them with alternative procedures.

See, e.g., In re It’Sugar FL I, LLC, Case No. 20-20259-RAM (Bankr. S.D. Fla. Nov. 9, 2020); In

re TooJay’s Management LLC; Case No. 20-14792-EPK (Bankr. S.D. Fla. Aug. 7, 2020); In re

National Auto Lenders, Inc., Case No. 18-24586-LMI (Bankr. S.D. Fla. Feb. 7, 2019); In re

Miami Beverly, LLC, Case No. 18-14506-LMI (Bankr. S.D. Fla. Sept. 28, 2018); 1 Global

Capital LLC, Case No. 18-19121-RAM (Bankr. S.D. Fla. Sept. 6, 2018); In re Florida Gaming

Centers, Inc., Case No. 13-29597-RAM (Bankr. S.D. Fla. Oct. 7, 2013); In re TLO, LLC, Case

No. 13-28053-PGH (Bankr. S.D. Fla. June 13, 2013); In re Ruden McClosky P.A., Case No. 11-

40603-RBR (Bankr. S.D. Fla. Dec. 5, 2011); In re Maguire Group Holdings, Inc. et al., Case No.

11-39347-RAM (Bankr. S. D. Fla. Oct. 26, 2011); In re HearUSA, Inc., Case No. 11-23341-EPK

(Bankr. S.D. Fla. May 16, 2011).

                 Expedited Consideration and Waiver of any Applicable Stay

         32.    The Debtors respectfully request expedited consideration of this Motion pursuant

to Bankruptcy Rule 6003, which empowers a court to grant relief within the first 21 days after

the commencement of a Chapter 11 case “to the extent that relief is necessary to avoid immediate

and irreparable harm.    Here, the Debtors believe an immediate and orderly transition into

Chapter 11 is critical to the viability of its operations and that any delay in granting the relief

                                                13
10136446-6
               Case 20-23346-PDR       Doc 17     Filed 12/07/20     Page 14 of 25




requested could hinder the Debtors’ operations and cause irreparable harm. Furthermore, the

failure to receive the requested relief during the first 21 days of these Chapter 11 cases would

severely disrupt the Debtors’ operations at this critical juncture. Accordingly, the Debtors submit

that they have satisfied the “immediate and irreparable harm” standard of Bankruptcy Rule 6003

and, therefore, respectfully request that the Court approve the relief requested in this Motion on

an expedited basis.

         33.    To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a)

and that the Debtors have established cause to exclude such relief from the 14-day stay period

under Bankruptcy Rule 6004(h).

         WHEREFORE, the Debtors respectfully request the entry of an interim order, in the

form attached hereto as Exhibit “B” (i) granting the Motion; (ii) authorizing the Debtors’

continued use of their existing Cash Management System; (iii) authorizing the Debtors’

continued maintenance and use of the existing, pre-petition Bank Accounts listed in attached

Exhibit “A”; (iv) waiving the requirement that the Debtors’ existing Bank Accounts be closed,

and that new debtor-in-possession bank accounts be opened; (v) authorizing the continued use of

the Debtors’ Business Forms and checks; and (vi) granting such other and further relief as is just

and proper.




                                                14
10136446-6
             Case 20-23346-PDR   Doc 17    Filed 12/07/20    Page 15 of 25




Dated: December 7, 2020              Respectfully submitted,

                                     BERGER SINGERMAN LLP
                                     Proposed Counsel for Debtors in Possession
                                     1450 Brickell Avenue, Suite 1900
                                     Miami, FL 33131
                                     Telephone: (305) 755-9500
                                     Facsimile: (305) 714-4340

                                     By:       /s/ Christopher Andrew Jarvinen
                                                Paul Steven Singerman
                                                Florida Bar No. 0378860
                                                singerman@bergersingerman.com
                                                Christopher Andrew Jarvinen
                                                Florida Bar No. 21745
                                                cjarvinen@bergersingerman.com




                                          15
10136446-6
             Case 20-23346-PDR      Doc 17    Filed 12/07/20     Page 16 of 25




                                       Exhibit “A”
                                     (Bank Accounts)

 Last 4#s    Name of             Account Name     Account        Balance as  Authorized
 of Bank     Bank/Address                         Type           of Petition Depository
 Account                                                         Date        Pursuant
                                                                             to 11 USC
                                                                             §345(b)
 0339        J.P. Morgan Chase   Tamarac 10200,   Operating -     $11,861.33 Yes
             Bank, N.A.          LLC              Checking
             13450 W. Sunrise                     Account
             Blvd., Ste. 250
             Fort Lauderdale,
             FL 33323
 3110        J.P. Morgan Chase   Unipharma,       Operating -    $229,155.00 Yes
             Bank, N.A.          LLC              Checking
             13450 W. Sunrise                     Account
             Blvd., Ste. 250
             Fort Lauderdale,
             FL 33323
 0109        Morgan Stanley      NHTV ULM         Portfolio          $304.18 No
             1111 Brickell       Holdings LLC     Management
             Ave., 14th Floor    Sec Pty FBO      Active Asset
             Miami, FL 33131     Unipharma,       Account
                                 LLC
 5109        Morgan Stanley      Unipharma,       Active           $1,088.92 No
             1111 Brickell       LLC c/o          Assets
             Ave., 14th Floor    Raimundo Jose    Account
             Miami, FL 33131     Santa Mara
                                 Devis
 TOTAL                                                           $242,409.43




10155393-1
             Case 20-23346-PDR   Doc 17   Filed 12/07/20   Page 17 of 25




                                  EXHIBIT “B”

                                 (Proposed Order)




10136446-6
              Case 20-23346-PDR           Doc 17      Filed 12/07/20      Page 18 of 25




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                                    www.flsb.uscourts.gov

In re:

TAMARAC 10200, LLC and                                   Case No. ____________________
UNIPHARMA, LLC,                                          Case No. ____________________

         Debtors1.                                       Chapter 11 Cases
                                                         (Joint Administration Pending)
___________________________________/

         INTERIM ORDER (A) AUTHORIZING THE DEBTORS (I) TO MAINTAIN
              BANK ACCOUNTS AND TO CONTINUE TO USE EXISTING
             BUSINESS FORMS AND CHECKS, (II) TO CONTINUE TO USE
                 EXISTING CASH MANAGEMENT SYSTEM; AND (B)
            WAIVING CERTAIN INVESTMENT AND DEPOSIT GUIDELINES

         THIS MATTER came before the Court on the ____ day of December, 2020 at ____

a.m./p.m. in Fort Lauderdale, Florida, upon the motion (the “Motion”) [ECF No. ___] filed by

the above-captioned debtors-in-possession (the “Debtors”) for authority to maintain their existing




1
 The last four digits of each Debtor’s federal tax identification number are Tamarac 10200, LLC (2050) and
Unipharma, LLC (8962). The address of the Debtors is 10200 N.W. 67th Street, Tamarac, FL 33321.
10136486-3
                 Case 20-23346-PDR              Doc 17        Filed 12/07/20       Page 19 of 25




Bank Accounts2 and to continue to use their existing Business Forms, checks and Cash

Management System pursuant to sections 105(a), 363(c) and 345(b) of the Bankruptcy Code; and

for a waiver of certain investment and deposit guidelines under section 345 of the Bankruptcy

Code and the United States Trustee’s Guidelines; the Court having reviewed the Motion and

having heard the statements of counsel in support of the relief requested in the Motion at the

hearing before the Court (the “Hearing”); the Court finding that: (a) the Court has jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (b) venue is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409; (c) this is a core proceeding pursuant to 28 U.S.C. §

157(b)(2); (d) notice of the Motion and the Hearing was sufficient under the circumstances; and

(e) the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

the relief granted herein, it is

          ORDERED THAT:

          1.       The Motion is GRANTED, on an interim basis, effective as of the Petition Date.

          2.       The Debtors are authorized to maintain and use their existing Cash Management

System, as more fully set forth in the Motion. In connection with the ongoing utilization of the

Cash Management System, the Debtors shall continue to maintain strict records with respect to

all transfers of cash so that all transactions (including intercompany transactions) may be readily

ascertained, traced, recorded properly and distinguished between pre-petition and post-petition

transactions.

          3.       The Debtors are authorized to maintain and use their existing Bank Accounts

which are identified on the schedule attached as Exhibit “A” to the Motion (the “Bank




2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
                                                          2
10136486-3
              Case 20-23346-PDR        Doc 17       Filed 12/07/20   Page 20 of 25




Accounts”) in the names and with the account numbers existing immediately prior to the Petition

Date.

         4.    For purposes of this Interim Order, the requirements in the United States Trustee

Guidelines (the “Guidelines”) that the Debtors (i) close all existing Bank Accounts and open new

debtor in possession (“DIP”) bank accounts in certain financial institutions designated as

authorized depositories by the U.S. Trustee, (ii) establish one DIP account for all estate monies

required for the payment of taxes (including payroll taxes), (iii) maintain a separate DIP account

for cash collateral, (iv) obtain checks for all DIP accounts that bear the designation, “debtor-in-

possession,” the bankruptcy case number, and the type of account, and (v) close their books and

records as of the Petition Date and to open new books and records, are all excused pending a

final hearing. The Debtors shall continue, pending such final hearing, to work with the Office of

the United States Trustee for the Southern District of Florida to address the issues set forth

herein, and otherwise comply with the Guidelines.

         5.    The Debtors shall retain the authority to close certain of their Bank Accounts and

open new debtor-in-possession accounts, or otherwise make changes to their Cash Management

System as they deem necessary to facilitate their chapter 11 cases and operations, or as may be

necessary to comply with the requirements of any debtor-in-possession financing facility or cash

collateral usage approved by this Court. In the event that the Debtors open or close any

additional bank accounts, such opening or closing shall be timely indicated on the Debtors’

monthly operating reports and/or notice of such opening or closing shall otherwise be timely

provided to the Office of the United States Trustee for the Southern District of Florida and the

DIP Lender, as defined in the DIP Financing Order (as defined below).



                                                3
10136486-3
               Case 20-23346-PDR        Doc 17         Filed 12/07/20   Page 21 of 25




         6.     The Debtors are authorized to deposit funds in and withdraw funds from their

Bank Accounts by all usual means including, but not limited to, checks, wire transfers,

automated clearinghouse transfers, electronic funds transfers and other debits and to treat the

Bank Accounts for all purposes as debtor-in-possession accounts.

         7.     The Debtors are authorized to continue to use their preprinted checks,

correspondence and Business Forms, including, but not limited to, purchase orders, letterhead,

envelopes, promotional materials and other business forms, substantially in the forms existing

immediately prior to the Petition Date, without reference to the Debtors’ debtor-in-possession

status; provided that the Debtors will add the “Debtor-in-Possession” designation to any new

checks that they obtain or create post-petition.

         8.     The bank listed on Exhibits “A” to the Motion, and any and all other financial

institutions receiving or transferring funds from or to the Debtors, are authorized and directed to

cooperate with respect to the Debtors’ efforts to maintain and use their Cash Management

System and accounts.

         9.     Those certain existing deposit agreements between the Debtors and their existing

depository and disbursement banks (including any deposit account control agreements) shall

continue to govern the postpetition cash management relationship between the Debtors and such

banks, and all of the provisions of such agreements.

         10.    The Debtors may, without further order of this Court, implement changes to the

cash management systems and procedures in the ordinary course of business pursuant to terms of

those certain existing deposit agreements, including, without limitation, the opening and closing

of bank accounts, subject to the notice provisions of paragraph 5 of this Order.



                                                   4
10136486-3
               Case 20-23346-PDR        Doc 17       Filed 12/07/20   Page 22 of 25




         11.    In the course of providing cash management services to the Debtors, each of the

banks that maintain the Bank Accounts is authorized, without further order of this Court, to

deduct the applicable fees and expenses consistent with the charges and practices that existed

prepetition and associated with the nature of the deposit and cash management services rendered

to the Debtors, whether arising prepetition or postpetition, from the appropriate accounts of the

Debtors, and further, to charge-back to the appropriate accounts of the Debtors any amounts

resulting from returned checks or other returned items, including returned items that result from

wire transfers, ACH transactions, or other electronic transfers of any kind, regardless of whether

such items were deposited or transferred prepetition or postpetition and regardless of whether the

returned items relate to prepetition or post-petition items or transfers. Except as explicitly

provided herein or in orders of the Court governing or authorizing the Debtors’ use of the Senior

Secured Lender’s cash collateral, subject to Section 553 of the Bankruptcy Code, the bank that

maintains the Bank Accounts, and any and all other financial institutions receiving or

transferring funds from or to the Debtors, are prohibited from offsetting, affecting, freezing or

otherwise impeding the Debtors’ use of any funds in the Bank Accounts on account of, or by

reason of, any claim (as defined in section 101(5) of the Bankruptcy Code) of any such bank

against the Debtors that arose before the Petition Date.

         12.    Each of the banks that maintain the Bank Accounts are authorized to debit the

Debtors’ accounts in the ordinary course and consistent with prepetition practices, and without

further order of this Court on account of (i) all checks drawn on the Debtors' accounts which are

cashed at such bank's counters or exchanged for cashier’s checks by the payees thereof prior to

the Petition Date; (ii) all checks or other items deposited in one of Debtors' accounts with such

bank prior to the Petition Date which have been dishonored or returned unpaid for any reason,

                                                 5
10136486-3
               Case 20-23346-PDR         Doc 17       Filed 12/07/20   Page 23 of 25




together with any fees and costs in connection therewith, to the same extent the Debtors were

responsible for such items prior to the Petition Date; (iii) all undisputed prepetition amounts

outstanding as of the date hereof, if any, owed to any such bank as service charges for the

maintenance of the cash management system; and (iv) all reversals, returns, refunds, and

chargebacks of checks, deposited items, and other debits credited to Debtors' accounts after the

Petition Date, regardless of the reason such item is returned or reversed (including, without

limitation, for insufficient funds or a consumer's statutory right to reverse a charge).

         13.    The Debtors may, and do, authorize each bank, in their respective capacities as

cash management service providers, consistent with prepetition practices, without the need for

further order of this Court, to hold or otherwise set aside an amount of funds reasonably

necessary to cover outstanding items and potential reversals, returns, refunds, or chargebacks of

checks, deposited items, and other debits credited to Debtors' accounts and any fees and costs in

connection therewith, and such bank may debit or setoff against such funds for any outstanding

cash management liabilities owing to it in accordance with the existing deposit agreements and

other cash management agreements between any Debtor and such bank, as applicable. All

payments to such bank are authorized pursuant to this Paragraph 13 and all bank fees shall be

accorded administrative expense status pursuant to section 503(b) of the Bankruptcy Code.

         14.    Any bank may rely upon the representations of the Debtors with respect to

whether any check, draft, wire, or other transfer drawn or issued by the Debtors prior to the

Petition Date should be honored pursuant to any order of this Court, and such bank shall not have

any liability to any party for relying on such representations by the Debtors as provided for

herein, and no bank that honors a prepetition check or other item drawn on any account that is

the subject of this Order (a) at the direction of the Debtors, (b) in a good faith belief that this

                                                  6
10136486-3
               Case 20-23346-PDR        Doc 17       Filed 12/07/20   Page 24 of 25




Court has authorized such prepetition check or item to be honored, or (c) as a result of an

innocent mistake made despite implementation of customary item handling procedures, shall be

deemed to be nor shall be liable to the Debtors, their estates, or any other party on account of

such prepetition check or other item being honored postpetition, or otherwise deemed to be in

violation of this Order.

         15.    For purposes of this Interim Order, the Debtors are authorized to deposit funds in

accordance with their established deposit practices in effect as of the commencement of these

chapter 11 cases and, to the extent that such deposit practices are not consistent with the

requirements of section 345(b) of the Bankruptcy Code or the Guidelines for chapter 11 cases,

such requirements are waived, on an interim basis, until the final hearing, without prejudice to

the Debtors’ right to seek a further waiver.

         16.    Notwithstanding the relief granted in this Order, any payment made by the

Debtors pursuant to the authority granted herein shall be subject to and in compliance with any

interim or final order entered by the Court approving the Debtors’ entry into any post-petition

debtor in possession financing facility (the “DIP Financing Order”). To the extent that there is

any inconsistency between the terms of this Order and the DIP Financing Order, the terms of the

DIP Financing Order shall control.

         17.    The Court shall conduct a final hearing on the Motion on ________, 2020 at ___

a.m./p.m., United States Bankruptcy Court, United States Courthouse, 299 East Broward

Boulevard, Courtroom         , Fort Lauderdale, FL 33301.

         18.    The Court retains jurisdiction to hear and determine all matters arising from or

relating to the interpretation or implementation of this Order.

                                               # # #

                                                 7
10136486-3
             Case 20-23346-PDR         Doc 17       Filed 12/07/20   Page 25 of 25




Submitted by:
Christopher Andrew Jarvinen, Esq.
cjarvinen@bergersingerman.com
BERGER SINGERMAN LLP
1450 Brickell Avenue, Ste. 1900
Miami, FL 33131
Telephone: (305) 755-9500
Facsimile: (305) 714-4340

(Christopher Andrew Jarvinen, Esq. is directed to serve a copy of this order on interested parties
and file with the Court a certificate of service.)




                                                8
10136486-3
